Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/22 has been entered.

Allowable Subject Matter
2.	Claim 5 has been cancelled.
3.	Claims 1-4, 6-24 are allowed.
4.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1 and 19. 
5.          As claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious a measuring head of a distance measuring device comprising a liquid guide having a flow element configured as a hollow cylinder oriented coaxially with the at least one measuring light beam, the hollow cylinder defined at least partially by a liquid-permeable wall, the hollow cylinder defining a laminar flow configured to admit the at least one measuring light beam en route to the at least one measuring light beam reaching the measurement object, a portion of the jet of liquid inside the laminar flow channel travels along at least a portion of the at least one measuring light beam passing through the laminar flow channel and toward the measurement object; in combination with the rest of the limitations of claim 1.
6.          As claim 19, the prior art of record taken alone or in combination, fails to disclose or render obvious a process for acquiring a distance relating to a measurement object comprising the steps of: the flow element is confiqured as a hollow cylinder defined at least partially by a liquid-permeable wall, the hollow cylinder defining the laminar flow channel, the liquid enters the laminar flow channel of the flow element through the liquid-permeable wall, producing, direct the jet of liquid through the laminar flow channel, a portion of the jet of liquid inside the laminar flow channel travels along at least a portion of the at least one measuring light beam passing through the laminar flow channel; receiving a reflected light beam from the measurement object, the reflected light beam comprising components of the at least one measuring light beam; and ascertaining a distance relating to the measurement object; in combination with the rest of the limitations of claim 19.

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
July 16, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877